Citation Nr: 1732751	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  08-36 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as secondary to service-connected septum deviation with rhinitis due to residuals of a broken nose. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before a Veterans Law Judge in February 2013, and a copy of the hearing transcript has been associated with the claims file.  

In April 2013 and September 2014, the Board remanded the case for further development to include obtaining addendum medical opinions. 

In June 2017, the Veteran was notified that the Judge who presided over the February 2013 hearing is no longer employed by the Board and that he was entitled to another hearing; however, the Veteran did not reply to the letter and the Board therefore concludes that he does not wish to have an additional hearing. 

The issue of entitlement to a TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has been diagnosed with chronic sinusitis since the beginning of the claim; the medical evidence reflects that the one definitive post-service diagnosis of sinusitis was acute in nature.  

CONCLUSION OF LAW

The criteria for service connection for sinusitis, to include as secondary to service-connected septum deviation with rhinitis due to residuals of a broken nose, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection - Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Entitlement to service connection is warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran asserts that he has a sinusitis disability secondary to his service-connected septum deviation with rhinitis.  For the reasons expressed below however, the Board finds that the preponderance of the evidence is against the claim.  

The Veteran filed a service connection claim for sinusitis in May 2005.  He submitted medical evidence showing that he was diagnosed with sinusitis by his private physician in June 2005 following Waters-imaging, which demonstrated "mild mucosal thickening maxillary/frontal sinuses."   

However, a VA examiner examined the Veteran in May 2013 and indicated that there was "no evidence of sinusitis noted on physical or X-ray."  

Given the conflicting diagnoses, the Board sought further clarification.  A June 2015 addendum medical opinion was obtained in which the examiner again concluded that the Veteran does not have a current disability of sinusitis for VA purposes.  The examiner explained that chronic sinusitis is defined as inflammatory process that involves the paranasal sinuses and persists for 12 weeks or longer.  Under Diagnostic Code 6512, sinusitis must be chronic for VA purposes, and at the very least be detected by x-rays, both of which are not shown in this case.    
The VA examiner noted that he thoroughly reviewed the entire claims file and found only one definite diagnosis of sinusitis, which was rendered in June 2005, but also opined that this one episode was only acute in nature, usually the result of a viral infection, cold, or allergy, and not a result of the nose injury in service.  (The Board notes that the November 2012 private records mentioned in the Board's prior remand do not show a diagnosis of sinusitis).  The examiner's review of the record reveals no documentation or record, including the 2005 acute episode, showing that the Veteran has had recurrent or chronic sinusitis.  In further support, the examiner reiterated that, during the May 2013 VA examination, neither the physical evaluation nor the x-rays showed evidence of opacification or air fluid levels in the paranasal sinuses, consistent with chronic sinusitis.  

The Board recognizes the Veteran's lay assertions presented during his February 2013 hearing.  The Veteran stated that he treats his sinuses problem with over-the-counter medication and goes to the doctor when it gets to where he "cannot do it himself."  The Veteran additionally testified that he remembered having more sinus issues after his military service than he had during his childhood.  When the Veteran was asked if his sinus problem began immediately after service, he responded "to tell you the truth, I don't remember.....  But I guess right after I got out probably.  Probably right after I got out, I guess I can't say positive, but I'd say after I got out of there."   The Board finds credible the Veteran's testimony with regard to his recollection of prior colds and sinus problems; however, the Veteran, as a layperson, is not competent to diagnose himself with sinusitis based on his sinus symptoms, and whether any such disability is acute or chronic, because he is not shown to possess the requisite medical training.  

The Board finds the June 2015 opinion of the VA examiner to be highly persuasive and probative in this case.  In finding that the Veteran does not have chronic sinusitis, the examiner considered the complete record, including the 2005 episode of acute sinusitis and the Veteran's lay assertions, and provided an explanation as to why the evidence does not support a finding of currently diagnosed chronic sinusitis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Accordingly, the Board finds that the Veteran's lay assertions are outweighed by the VA examiner's medical opinion. 

In the absence of proof of a present chronic disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran has been diagnosed with chronic sinusitis since the beginning of the claim.  He has therefore not met the threshold element of his service connection claim and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for sinusitis, to include as secondary to service-connected septum deviation with rhinitis due to residuals of a broken nose, is denied. 

REMAND

The Veteran maintains that his service-connected PTSD prevents him from following and securing gainful employment.

TDIU is authorized for any disability or combination of disabilities where the schedular rating is less than total, and the claimant is unable to secure and maintain substantially gainful employment because of the severity of service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent.  If two or more disabilities, at least one must be rated as at least 40 percent disabling, with sufficient additional service-connected disability to bring the combined rating to 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2016).  Disabilities from a common cause are considered one disability when determining if minimum rating requirements are met. 

Here, the Veteran does not currently meet the schedular requirements for a TDIU.  He is service connected for PTSD at 50 percent disabling, bilateral hearing loss at 10 percent disabling, tinnitus at 10 percent disabling, septum deviation with rhinitis at zero percent disabling, and headaches at zero percent disabling.  As a result, the Veteran has a combined rating of 60 percent from May 26, 2005, which is not sufficient to meet the schedular requirements for a TDIU. 

However, if a claimant does not meet the minimum rating requirements of 38 C.F.R. § 4.16(a) for TDIU on a schedular basis, he can still establish a TDIU on an extraschedular basis.  An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id.  

During the course of his claim for an increased rating for PTSD, the Veteran expressly stated that he retired due to stress and concentration problems.  See e.g., October 2012 and December 2012 VA mental health treatment records (noting the presence of "Impairment in functioning - HAD TO RETIRE FROM HIS AC BUSINESS").  Referral of the Veteran's TDIU claim for consideration on an extraschedular basis is in order.

Accordingly, the case is REMANDED for the following action:

1.  Refer the TDIU claim for extraschedular consideration to the Director of the Compensation Service for consideration.  Ensure that all appropriate notification is sent to the Veteran and his representative in connection with this directive.
 
2.  After completing all of the above, and any additional development deemed warranted, readjudicate the TDIU claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


